Citation Nr: 1620930	
Decision Date: 05/24/16    Archive Date: 06/02/16

DOCKET NO.  10-31 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an increased rating for left knee chondromalacia patella, currently evaluated as 10 percent disabling prior to December 2, 2010, since March 1, 2011, prior to February 6, 2014, and since April 1, 2014.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1997 to July 2004.

The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, which denied the Veteran a disability rating in excess of 10 percent for his left knee disability.  The Veteran filed a Notice of Disagreement (NOD) in October 2008.  The RO issued a Statement of the Case (SOC) in June 2010.  In July 2010, the Veteran filed his Substantive Appeal.  Thus, the Veteran perfected a timely appeal of this issue.

In March 2011, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconference hearing.  A copy of the hearing transcript has been associated with the claims file.

In January 2013 and September 2014, the Board remanded the claim for additional development, and it has been returned to the Board.  

In a February 2012 rating decision, the RO granted the Veteran a period of convalescence from December 2, 2010, to February 28, 2011, as a result of a surgical procedure to his service-connected left knee.  The RO then assigned a 10 percent rating for the left knee disability, effective March 1, 2011.  In an April 2015 rating decision, the RO granted another 100 percent rating based on surgical treatment of his left knee necessitating a period of convalescence from February 6, 2014, to April 1, 2014.  The Veteran has continued to appeal, requesting a disability rating in excess of 10 percent.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (indicating that a veteran is presumed to be seeking the highest possible rating unless he or she expressly indicates otherwise).  Also in April 2015, the RO granted service connection for a separate evaluation for left knee, meniscal disability with an evaluation of 20 percent effective April 1, 2014.  Since the information of record indicates that the Veteran has not yet filed a NOD contesting either the effective date or the level of compensation assigned following the grant of service connection, this issue is not a part of the current appeal.  See Grantham v. Brown, 111 F.3d 1156 (Fed. Cir. 1997).


FINDING OF FACT

Throughout the period on appeal, the Veteran's left knee chondromalacia patella has been manifested by complaints of pain and stiffness with flexion limited to 110 degrees at worst, and extension limited to 0 degrees at worst, without objective evidence of instability or subluxation, ankylosis, malunion of the tibia and fibula, or genu recurvatum; the Veteran has endorsed occasional flare-ups, and he experiences disturbance in locomotion, less movement than normal, diminished endurance, and increased fatigability.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for left knee chondromalacia patella prior to December 2, 2010, since March 1, 2011, prior to February 6, 2014, and since April 1, 2014, have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5014-5299 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implantation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2015).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Prinicipi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121. 

The RO provided pre-adjudication VCAA notice by a letter dated in July 2008.  The notice included the types of evidence needed to substantiate the claim and the relative duties of VA and the Veteran to obtain evidence.  The Veteran was notified of what information and evidence he needed to submitted and of what information and evidence would be obtained by VA.  The notice included the provisions for the effective date of a claim and for the degree of disability assignable.

VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  The RO has obtained service treatment records, private treatment records, VA treatment records, the Veteran's statements, the hearing transcript, and has provided the Veteran with VA examinations.  The reports of the VA examinations included a review of the Veteran's medical history, including private and VA treatment records, an interview and examination of the Veteran, as well as sufficient clinical and diagnostic findings for purposes of determining the nature and etiology of the Veteran's left knee disability.  Therefore, the Board concludes that the VA examinations are adequate.  38 C.F.R. § 4.2 (2015); see Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide an examination or obtain a VA opinion, it must ensure that examination or opinion is adequate).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2015) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board hearing in March 2011, the undersigned VLJ identified the issues on appeal, indicated the basis for the RO's denial, and indicated the evidence necessary to substantiate the claim.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the Board hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  Moreover, the record fails to show harmful error under Bryant as the development necessary to substantiate the claim was conducted.  See Bryant v. Shinseki, 23 Vet. App. 488, 498-99 (2010).

Additionally, the RO substantially complied with prior remand instructions.  In January 2013, the remand directed the RO to obtain outstanding private treatment records and obtain a VA examination.  In September 2014, the Board found that the RO had sent the request for private records and the examination notice to the Veteran's old address after he had updated it.  Thus, the Board remanded to obtain the previously-identified private treatment records and an updated VA examination if the RO deemed necessary.  The RO obtained the requested records in November 2014 and a VA examination was conducted in April 2015.  The examination has been deemed to be adequate for purposes of deciding the claim on appeal.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 539, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Increased Rating 

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

a.  Legal Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2015); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3  (2015); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2015); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2015).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  See Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods based on the facts found - a practice known as "staged" ratings.

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2015); see also 38 C.F.R. §§ 4.45, 4.59 (2015).

Under 38 C.F.R. § 4.59, painful motion is a factor to be considered with any form of arthritis; however 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  The Court also has held that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2015).  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance."  Id., quoting 38 C.F.R. § 4.40. 

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes. Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse. Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45 (2015).  For the purpose of rating disability from arthritis, the knee and ankle are considered major joints while the lumbar vertebrae are considered groups of minor joints. See 38 C.F.R. § 4.45.

The Veteran seeks an increased rating for his service-connected chondromalacia patella of the left knee.  This disability is currently assigned a 10 percent rating under Diagnostic Code 5014-5299.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the rating.  38 C.F.R. § 4.27 (2015).  Here, the hyphenated diagnostic code indicates that an unlisted orthopedic disorder, Diagnostic Code 5299, is rated by analogy under the criteria Diagnostic Code 5014, which pertains to osteomalacia, and is rated on limitation of motion of the affected parts, as arthritis.  38 C.F.R. § 4.71a.  

Diagnostic Code 5260 rate limitation of flexion of the knee joint and Diagnostic Code 5261 rate limitation of extension of the knee joint.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  In VAOPGCPREC 9-2004 (2004); 69 Fed. Reg. 59,990  (2004), the VA General Counsel held that when considering Diagnostic Codes 5260 and 5261 together with 38 C.F.R. § 4.71, a veteran may receive a rating for limitation in flexion only, limitation of extension only, or separate ratings for limitations in both flexion and extension.

The Rating Schedule provides that the normal range of motion of the knee is zero degrees on extension to 140 degrees on flexion. 38 C.F.R. § 4.71, Plate II.

Under Diagnostic Code 5260, limitation of flexion of the knee to 60 degrees warrants a noncompensable evaluation, flexion limited to 45 degrees warrants a 10 percent rating, flexion limited to 30 degrees warrants a 20 percent evaluation, and flexion limited to 15 degrees warrants a 30 percent evaluation. 38 C.F.R. § 4.71a, Diagnostic Code 5260.

Under Diagnostic Code 5261, extension of the leg limited to 5 degrees is rated as noncompensable; extension of the leg limited to 10 degrees is rated 10 percent disabling; extension of the leg limited to 15 degrees is rated 20 percent disabling; extension of the leg limited to 20 degrees is rated 30 percent disabling; extension of the leg limited to 30 degrees is rated 40 percent disabling; and extension of the leg limited to 45 degrees is rated 50 percent disabling.  38 C.F.R. § 4.71a.

b.  Factual Background

Turning to the evidence of record, a joints examination was provided in August 2008.  The examiner reviewed the claims file, service medical records, and private treatment records.  The examiner noted that the Veteran's condition had been described as chondromalacia patella in both knees.  He noted that the Veteran reported that his left knee was giving him more problems than his right.  The Veteran reported that he was considering requesting his primary care physician to authorize a consultation for possible surgery to be performed on his left knee.  The Veteran reported that he was always aware of at least some amount of discomfort in the left knee joint.  In the morning, he reported he hears an audible clicking on flexion and extension, which seemed to "free up" his left knee after it became "apparently" stiff after not being used during the night.  He denied any significant swelling and stated that he had, on occasion, felt a transient giving out sensation, but he had never fallen.  He also stated that he had period of a sense of impending giving way.  He described the numbness above and below his left patella.  He denied any use of a knee brace, and he stated that he had not required the use of a cane or a crutch.  

On examination, the Veteran walked in a normal fashion without a limp.  The examiner noted that the Veteran's left knee had a satisfactory range of motion with flexion to 140.  There was an excessive degree of suppleness and hypermobility on passive manipulation of the patella, although the patella did not actually move off the femoral trough either medially or laterally on passive flexion.  He had audible and palpable grinding in the left knee on repetitive patellofemoral motion.  There was no fluid in the left knee. There was no joint line tenderness either medially or laterally and the knee was completely stable to varus and valgus pressure, and had a negative anterior drawer sign both at 90 degrees and 30 degrees of flexion.  

Range of motion testing was performed with no complaints of increasing pain or fatigue on the part of the veteran with each successive trial.  The range of motion in both knees was similar with slightly more extension of the right knee.  The left knee had only 0 degrees extension but had complete flexion to 140 degrees.  The examiner confirmed bilateral patellofemoral chondromalacia.

January 2009 treatment records reveal that the Veteran was seen for left knee patella femoral syndrome; he was considering undergoing a lateral release.  July 2009 treatment records include MRI results showing that, in the left knee, the anterior cruciate, posterior cruciate, lateral collateral, and medial collateral ligaments were normal in course and caliber without focal signal abnormality.  The quadriceps tendon was remarkable for some high signal in the quadriceps tendon centrally, medially, and anteriorly raising the possibility of a mild intra substance tear or strain.  The patellar tendon was normal.  The visualized bone marrow signal was remarkable for a focus of edema in the central lateral to plateau with some overlying cartilage irregularity likely an osteochondral injury without gross defect or loose body.  The articular cartilage was otherwise preserved.  There was no significant joint effusion and no Baker's cyst.  The patellar retinacula were intact.  The impression was osteochondral injury to the central lateral tibial plateau and probable intra substance partial thickness tear of the anterior lateral aspect of the quadriceps tendon.

In May 2010, the Veteran was seen prior to his left knee arthroscopic lateral release chondroplasty.  In December 2010, the Veteran underwent left knee lateral release, chondroplasty patella with excision of superior medial patellofemoral plica and diagnostic arthroscopy.  He was seen eight days later for a follow up, and he had appropriate range of motion, minimal swelling or ecchymosis.  He was seen again in January 2011, five weeks after the surgery.  His range of motion was appropriate with no sign of complication.  

In March 2011, the surgeon authored a letter indicating that the Veteran could have returned to desk work one to two weeks after the surgery, and he could return to modified, light duty eight weeks after the surgery.  He noted that the Veteran could return to full duty without restrictions four to five months after the surgery.  

Also in March 2011, the Veteran testified at a hearing before the undersigned.  The Veteran reported receiving treatment and surgery from private treating providers.  The Veteran described his symptoms of pain, swelling, instability, and overall weakness.  He testified that he experienced symptoms "[p]retty much all the time."  The Veteran also stated that the knee disability created limitations in his occupation because he spends a lot of time in his car and going up and down stairs, walking into residences, bending, and squatting.  The Veteran reported that he had flare-ups where his general discomfort is higher than normal.  He stated that walking up and down stairs is the biggest problem he experiences during a flare-up.  He reported that he uses ice, Ibuprofen, and Motrin to treat the symptoms.  He reported that he had six to ten flare-ups in the preceding eight months.  The Veteran denied the use of a knee brace or support.  The Veteran reported that his symptoms had worsened since his examination.  At the time of his hearing, the Veteran was back to his job.  The Veteran explained that he experienced clicking and crackling prior to his knee surgery; he also reported that he lost his balance in the left knee four or five times in the year before surgery.    

In February 2012, the Veteran was seen for a follow-up regarding his left knee lateral release.  The Veteran complained of lateral knee clicking when using stairs and squatting.  The Veteran reported that the pain was minimal and that he was planing to start training for a triathlon.  

In April 2012, the Veteran underwent physical therapy and complained that his left knee had been bothering him more in the preceding months.  He reported pain with stairs and squatting.  He also reported "snapping" on the outside of his left knee.  His functional limitations were noted to be bending, squatting, ambulation, and community integration or access.  He complained of decreased flexibility, abnormal biomechanics with pain during prolonged walking, squatting, activities, and stairs. He underwent additional rehabilitation in May 2012.  

Another examination was conducted in February 2013.  The examiner reviewed the claims file and conducted an in-person examination.  The examiner noted the diagnosis of chondromalacia patella in the left knee.  The Veteran denied flare-ups.  On range of motion testing, the Veteran had flexion to 110 degrees and objective evidence of painful motion began at 110 degrees.  The Veteran had full extension.  On repetitive use testing, the Veteran had no additional loss of range of motion.  The examiner noted that the functional loss caused by less movement than normal, weakened movement, excess fatigability, and incoordination.  The Veteran had full strength in both flexion and extension.  The Veteran's anterior instability, posterior instability, and medial-lateral instability tests were all normal.  There was no evidence or history of recurrent patellar subluxation or dislocation.  There was no history of shin splints, stress fractures, chronic exertional compartment syndrome, or any other tibial and/or fibular impairment.  There was no meniscal condition or surgical procedures for a meniscal condition.  The examiner noted that the Veteran had undergone surgery on his left knee in December 2010.  The examiner noted that the Veteran had a scar associated with the surgery, but that it was not painful, unstable, or greater than 39 square centimeters in size.  The Veteran reported occasional use of a knee brace.  Diagnostic images were reviewed, and the examiner noted that arthritis was documented.  There was no evidence of patellar subluxation.  The examiner noted that the left knee condition may interfere with a job that requires full motion of the left knee.  

Treatment records from November 2013 show that the Veteran complained of left knee pain, three years after his left knee surgery.  He reported increased swelling after moving heavy things around his house.  He reported that the swelling had reduced but that he had lateral pain.  He also complained of weakness and instability.  

In January 2014, the Veteran was seen regarding his left knee.  The physician noted mild reactive synovitis in the left knee with a minimal to moderate swelling.  The anterior cruciate ligament, posterior cruciate ligament, and collateral ligaments were intact.  The lateral joint was palpated and there was no tenderness; the McMurray test was negative.  The medial joint line had exquisite tenderness along the posterior medial joint line with pain upon McMurray loading.  The Veteran reported pain with hyperextension and hyperflexion.  

Private records from January 2014 indicate that the Veteran's MRI results showed deformity to the lateral patellar retinaculum with prominent thickening as well as focal gap.  There was associated medial subluxation of the patella which was not well situated within the trochlear groove.  The interval increase joint effusion was large and the interval popliteal cyst was amorphous along the inferior margin, raising the possibility of leak/rupture, and was incompletely visualized.  Within the mid-lateral tibial plateau, the subchondral crescentic had increased in size and was associated with more amorphous subjacent high proton fat suppressed signal.  The anterior cruciate, posterior cruciate, and medial collateral ligaments were normal without focal signal abnormality.  The iliotibial band was somewhat thickened and the conoid and popliteus tendons were intact.  Within the medial meniscal posterior horn, the interval complex signal had developed which had both horizontal and vertical components extending to the articular margin and approaching the root attachment.  The medial meniscal anterior horn and lateral meniscus did not have tears.  The impression was interval complex medial meniscal posterior horn tear and interval increased size lateral tibial plateau osteochondral lesion, as well as interval deformity to the lateral patellar retinaculum consistent with surgical history, interval large joint effusion, and interval large popliteal cyst with leak/rupture.  

In February 2014, the Veteran underwent a left knee arthroscopic partial medial meniscectomy, debridement of cartilage flap tear, chondroplasty lateral plateau, and excision of scar.  He was seen one week later for a follow-up.  Swelling was noted, but he was doing well.  

He underwent additional rehabilitation in February 2014 and March 2014.  He complained of loss of motion and stiffness and loss of function; he stated that he could not participate in athletic pursuits.  He reported pain as five in severity out of ten.  During the February 2014 rehabilitation, he exhibited reduced strength in muscle testing in knee extension and flexion, but he exhibited full extension and flexion to 140 degrees.  He stated during a late March 2014 treatment record that his overall condition was improving.  He exhibited full extension and flexion to 140 degrees.  

He was seen for more rehabilitation in October 2014.  He reported similar symptoms, including difficulty with stairs and squatting as well as an inability to participate in recreation and athletics.  He had severe restriction in his left hamstrings and gastrocnemius and an antalgic gait.  He exhibited functional improvements in stairs and riding a bike.  There was no tenderness and he had improved range of motion.  He had flexion to 140 degrees and full muscle strength in extension and flexion.  He also improved his gait and weight-bearing to normal.  

An additional VA examination was provided in April 2015.  The examiner reviewed the claims file as well as VA treatment records and Department of Defense records.  The examiner also reviewed hand-carried hard copies of surgical reports and radiology reports from Emerson Hospital.  The examiner noted the Veteran's history of recurrent subluxation; knee cartilage restoration surgery; patellofemoral pain syndrome; progressive osteochondral defect, central tibial plateau; osteochondritis desiccans, intra substance partial thickness tear, anterolateral aspect of quadriceps tendon; interval deformity to the lateral patellar retinaculum consistent with  surgical history, with medial subluxation of the patella relative to the trochlear groove; complex medial meniscal tear, posterior horn; plica; chondromalacia patella and lateral plateau; and medical meniscus tear and cartilage flap tear surgery.  

The Veteran reported his history, including both left knee surgeries.  He indicated that, following the second surgery, he finds that he does "ok", but has pain on kneeling, crossing legs, running, carrying, lifting.  He reported that he could perform some non-impact exercise when wearing a sleeve brace.  He stated that he felt that the knee is unstable negotiating stairs.  He denied flare-ups.  He stated that he has functional loss insofar as he has pain on use, diminished endurance, and increased fatigability.  

On examination, the Veteran had abnormal range of motion.  He exhibited extension to 3 degrees and flexion to 120 degrees.  The Veteran had functional loss insofar as he had gait alteration and diminished agility.  The Veteran had pain on flexion and extension as well as pain with weight bearing.  There was also objective evidence of localized tenderness on palpation and manipulation of the patella.  Repetitive use testing was performed, and there was no additional loss of range of motion after three repetitions.  The examination was not conducted immediately after repetitive use over time and the examiner noted that the examination neither supports nor contradicts the Veteran's statements describing functional loss with repetitive use over time.  The Veteran reported that pain, fatigue, lack of endurance, and incoordination affect functional ability with repeated use over time.  The Veteran denied flare-ups that cause pain, weakness, fatigability, or incoordination that significantly limit functional ability.  The examiner noted that there was less movement than normal due to ankylosis and adhesions.  He noted disturbance in locomotion.  The Veteran exhibited full strength in flexion and abduction in the left knee.  He did not have muscle atrophy.  No ankylosis was noted on examination.  

There was no history of recurrent subluxation or lateral instability.  There was a history of recurrent effusion, and the examiner explained that the Veteran had mild swelling on heavy use.  Joint stability testing was performed and there was no joint instability noted.  The anterior instability, posterior instability, medial instability, and lateral instability examinations were all normal.  There was no history or current problem associated with recurrent patellar dislocation, shin splints, stress fractures, chronic exertional compartment syndrome, or any other tibial and/or fibular impairment.  The examiner noted the history of the Veteran's meniscus condition.  He noted that the Veteran had a meniscal tear, frequent episodes of joint locking, and frequent episodes of joint pain.  The Veteran reported that his knee locks if he sits with crossed legs; he also indicated that he has pain on use and at rest.  The Veteran's surgical history was recounted and it was noted that he has pain, instability, medial patellar tracking, osteochondritis, and partial meniscectomy residuals.  The examiner noted the Veteran's scars, but indicated that none were painful, unstable, or had a total area equal to or greater than 39 square centimeters.  The Veteran endorsed the regular use of a brace.  

c.  Analysis

Based on the above, the Board finds that a rating of 10 percent is warranted for limitation of flexion prior to December 2, 2010, since March 1, 2011, prior to February 6, 2014, and since April 1, 2014.  The Board recognizes that the Veteran's limitation of flexion was noncompensable throughout the appeal period.  However, the Veteran has testified, and the medical evidence shows, that his left knee disability is manifested by pain, edema, swelling, inflammation, and functional loss.  Throughout the appeal, the examiners found that the Veteran's left knee has had pain on use, and that the symptoms caused weakened movement, disturbance in locomotion, diminished endurance, increased fatigability, interference with sitting, and interference with standing.  Range of motion testing revealed that no additional limitation was noted on repetitive use.  As such, a 10 percent rating, but no higher, for the Veteran's left disability, based on limitation of flexion, is appropriate for the entire period on appeal based on DeLuca factors.  38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5299-5014.

Disabilities of the knee are rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5255 through 5263.  The Board finds that Diagnostic Codes 5255 (impairment of femur), 5256 (ankylosis of the knee), 5257 (recurrent subluxation or lateral instability), 5259 (removal of semilunar cartilage), 5262 (impairment of tibia and fibula), and 5263 (genu recurvatum), are inapplicable, as the Veteran has not demonstrated any of the relevant disabilities for such ratings.  In so finding, the Board recognizes that the Veteran complained of instability during his March 2011 Board hearing, February 2013 VA examination, and his April 2015 VA examination; however, on each examination all of his instability tests were objectively normal.  Additionally, in April 2015, the examiner noted that there was no recurrent subluxation or lateral instability, and joint stability testing showed no instability.  Thus, while the Veteran had complained of instability during one examination, the objective evidence of record does not support a finding of instability such that a separate instability rating is warranted.  

The Board has noted that the Veteran was granted separate rating for left knee, meniscal disability was granted with an evaluation of 20 percent effective April 1, 2014.  However, as noted the Veteran has not appealed the assignment of the effective dates or ratings.  Thus, further consideration regarding the impairment caused by this disability is not warranted.  

When applying the DeLuca criteria to the Veteran's claim, the Board notes the Veteran's complaints of daily pain and functional limitation and finds that he is competent to testify as to the severity of the symptomatology associated with his left knee.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  His statements are presumed credible.  The Board notes that there was no additional loss of range of motion on repetitive use testing in February 2013 or April 2015.  Further, the Board notes that the Veteran has complained of flare-ups during his March 2011 hearing.  However, he denied flare-ups during his VA examinations, and there is no objective evidence that any flare-ups caused additional loss of range of motion.  In terms of functional loss, the April 2012 physical therapy notes showed that the Veteran's limitations included bending, squatting, ambulation and community integration or access.  In February 2013, he had less movement than normal, weakened movement, excess fatigability, and incoordination.  In April 2015, he reported pain on use, diminished endurance, and increased fatigability.  Despite these limitations, the Veteran's range of motion testing revealed noncompensable findings throughout the appeal period.  Therefore, while the Veteran has consistently reported pain and other functional limitation, the Veteran's 10 percent evaluation for his left knee disability, together with the separate rating assigned for a left knee meniscal disability, already takes pain and functional limitation into consideration in accordance with 38 C.F.R. § 4.59.  

d.  Other Considerations

The Board concludes that the symptomatology noted in the medical and lay evidence has been adequately addressed by the evaluations assigned and do not more nearly approximate the criteria for higher evaluations at any time during all relevant periods on appeal.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5014-5299; see also Fenderson, supra. 

The Board has also considered whether the Veteran's left knee chondromalacia patella presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  

Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology, and provide for higher ratings for additional or more severe symptomatology than is shown by the evidence.

Specifically, the Board finds that the rating criteria for the Veteran's service-connected left knee disability adequately contemplate the levels of impairment that are demonstrated in the evidence of record.  As noted above, musculoskeletal disability ratings contemplate factors such as functional loss due to pain, weakness, fatigability, incoordination, or pain on movement of a joint, as well as actually painful, unstable, or malaligned joints due to healed injury.  The disability in the case at hand is not characterized by any additional complaints or symptoms that are not contemplated by these applicable rating criteria.  The Veteran has not described any exceptional or unusual features associated with the service-connected left knee disability being rated herein.

Thus, the Veteran's disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.

Further, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, there are no additional service-connected disabilities that have not been attributed to a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

The Court has held that a request for a total rating based upon individual unemployability (TDIU), whether expressly raised by the Veteran or reasonably raised by the record, is not a separate 'claim' for benefits, but rather, can be part of a claim for increased compensation for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  If the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability as a result of that disability is warranted.  Id. at 455.  In this case, the evidence does not show, and the Veteran does not contend, that his left knee disability renders him unable to secure or maintain substantially gainful employment.  Indeed, during many of the Veteran's VA examinations, the examiners found that the Veteran may have some limitations caused by his left knee disability; however, his functional impairment was not so great as to inhibit his ability to secure or obtain substantially gainful employment.  Therefore, entitlement to TDIU is not raised by the Veteran or the record in connection with the issues before the Board and, as such, need not be further addressed.


ORDER

A rating in excess of 10 percent for left knee chondromalacia patella prior to December 2, 2010, since March 1, 2011, prior to February 6, 2014, and since April 1, 2014, is denied.  



__________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


